Citation Nr: 0103221	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  96-03 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for varicose veins 
of the left leg, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for varicose veins 
of the right leg, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from January 1953 to 
January 1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1995 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in August 
1999.

It is noted that the appellant and his spouse appeared at a 
hearing before the undersigned Member of the Board on August 
13, 1997, at which time they testified with respect to the 
claims now at issue before the Board.  A transcript of that 
hearing has been associated with the record on appeal.


FINDINGS OF FACT

1.  The evidence does not show that the appellant has 
"persistent edema and stasis pigmentation or eczema, with or 
without intermittent claudication," or worse symptoms 
involving varicose veins in either the left or right leg.

2.  Examination by sigmoidoscopy in May 2000 revealed the 
presence of an anal fissure on the left lateral side.

3.  The evidence in this case does not reflect that the 
appellant has an exceptional or unusual disability picture 
related to his varicose veins and hemorrhoids disabilities so 
as to require referral for extraschedular consideration by 
designated authority.

CONCLUSIONS OF LAW

1.  The appellant's disability involving varicose veins of 
the left leg is no more than 20 percent disabling pursuant to 
the schedular criteria.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 7120 (2000).

2.  The appellant's disability involving varicose veins of 
the right leg is no more than 20 percent disabling pursuant 
to the schedular criteria.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 7120 (2000).

3.  The schedular criteria for an evaluation of 10 percent, 
but no higher, for the appellant's hemorrhoid disability have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, Diagnostic Code 7336 (2000).

4.  Application of the extraschedular provisions for the 
bilateral varicose veins and hemorrhoids disabilities is not 
warranted.  38 C.F.R. § 3.321(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity; separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).

Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. 
§ 4.2 (2000).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  See Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).
A merits-based review of a claim requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate higher 
appellate review.  Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board 
may not base a decision on its own medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

To accomplish the above, the Board has the duty to assess the 
credibility and weight to be given to the evidence.  See 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases 
cited therein.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Varicose Veins, Left and Right Legs

During the pendency of this appeal, the appellant was awarded 
separate 20 percent ratings for varicose veins in each leg 
under Diagnostic Code by rating decision in July 1998, 
pursuant to revisions to the rating schedule for 
cardiovascular disorders published in January 1998.  
Previously, he was assigned a single 20 percent rating for a 
"moderately severe" disability under Code 7120, based on 
primary unilateral involvement in his left leg.  The amended 
version of Code 7120 provides authority to award separate 
ratings for each leg, which has been done in this case via 
the aforementioned July 1998 rating decision.  In assigning 
these separate ratings, the RO relied mainly on the report of 
a VA compensation examination conducted in November 1997.  On 
that examination, the appellant was diagnosed with bilateral 
varicose veins with minimal changes of chronic venostasis on 
the left side.  The examiner also noted that the appellant 
did not have dorsalis pedis pulses in both feet, although he 
found no evidence of ischemic change or intermittent 
claudication in the feet.

A change in the law during the pendency of an appeal entitles 
a claimant to application of the version of the schedule that 
is more favorable to his claim.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  The Board has considered the old and 
revised rating criteria under Code 7120 and finds that 
further application of the revised version of the schedule is 
clearly more favorable to the appellant's appeal; as applied 
to this case, these criteria provide a basis to award 
separate increased ratings of 40 percent, 60 percent and 100 
percent, exceeding the highest evaluation that could be 
awarded for a single rating for bilateral impairment under 
the old criteria (60 percent).  For these reasons, this claim 
will be adjudicated by the Board pursuant to these revised 
criteria.  Accordingly, it is not necessary for the Board to 
have separate findings of fact, conclusions of law and 
statements of reasons or bases applying both the pre- and 
post-amendment versions.  Cf. VAOPGCPREC 3-2000, 65 Fed. Reg. 
34532 (May 30, 2000) (General Counsel held that unless it is 
clear from facial comparison, separately apply the pre-
amendment and post-amendment version to determine which 
version is more favorable).

The evaluation of a service-connected disability requires a 
review of a veteran's medical history with regard to that 
disorder.  38 C.F.R. § 4.2.  However, the primary concern in 
a claim for an increased evaluation is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
In Francisco, the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") stated that although a 
rating specialist was directed to review the recorded history 
of a disability in order to make an accurate evaluation, the 
regulations did not give past medical reports precedence over 
current findings.  Id. at 58.  Hence, for purposes of 
application of the schedular criteria, the Board assigns the 
greater weight of probative value to the medical evidence, in 
particular, the recent VA compensation examination conducted 
in May 2000.

According to the applicable rating criteria, higher 
disability ratings for varicose veins require either 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent claudication (40 percent), persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration (60 percent) or massive 
board-like edema with constant pain at rest (100 percent).  
38 C.F.R. § 4.104, Diagnostic Code 7120 (2000).

When last examined in May 2000, the appellant reported 
complaints of occasional inability to walk, particularly at a 
fast pace or a great distance, and occasionally having the 
sensation of his legs passing out or giving out from under 
him.  Clinical findings were significant for the following, 
in pertinent part:

Lower extremities and vascular 
examination includes arterial 
examination, which demonstrates a weak 1/4 
palpable pulse[,] right femoral artery, 
with a nonpalpable left femoral artery 
pulse, with bilateral femoral artery 
Doppler biphasic, [and] weak monophasic 
signals are detected distally.  Gross 
examination of the extremities 
demonstrates minimal varicosities, 
superficial, with lower extremity 
cyanosis with prolonged standing.

The patient underwent air 
plethysmography, which was essentially 
unremarkable, with no evidence of 
compromise of outflow fraction, no 
evidence of significant valvular 
dysfunction, --- function is asymmetrical 
but within the range of normal and 
residual volume fraction is likewise 
slightly asymmetrical, being somewhat 
increased on the left relative to the 
right, but again in the range of normal.  
So, in summary the air plethysmography[,] 
lower extremity venous evaluation, 
demonstrates no evidence of abnormal 
venous hemodynamics.

Relative to the request for evaluation of 
varicose of veins, there seems to be 
minimal varicosities present I the year 
2000.  The patient did underwent a 
previous vein stripping, and there is no 
evidence of abnormal venous hemodynamics 
involving the deep venous system with 
respect to either post thrombotic sequela 
or deep valvular dysfunction.  Venous 
hemodynamics appears to be normal.

In view of the foregoing, the Board concludes that the 
disability picture presented supports no higher than the 20 
percent ratings assigned for each leg according to the 
revised schedular criteria set forth under Code 7120.  When 
viewed in conjunction with the objective medical evidence, 
the Board finds that a preponderance of the relevant evidence 
is clearly against entitlement to higher disability ratings 
for his varicose veins.  As noted above, the clinical 
findings on the recent VA examination in May 2000 showed an 
essentially normal clinical presentation as to his varicose 
veins.  Comparing these examination results to the rating 
criteria, the Board finds no basis to award higher ratings of 
40 percent, 60 percent or 100 percent for either leg.  In 
this regard, there is simply no clinical medical evidence in 
the file to support a finding that the appellant has 
"persistent edema and stasis pigmentation or eczema, with or 
without intermittent claudication," or worse symptoms to 
award higher ratings for the varicose veins in his left and 
right leg.  Moreover, the Board notes that there is no other 
pertinent evidence in the file to support entitlement to 
these higher ratings as well; outpatient reports are now 
significantly dated compared to the 2000 examination 
findings, and there is no evidence of more recent clinical 
evaluation or treatment for his varicose veins disabilities.  
Hence, when all this evidence is viewed in its totality, the 
Board is not persuaded that the appellant has demonstrated 
that his varicose veins of the left and right legs are more 
disabling than the currently assigned separate 20 percent 
rating levels.
The Board has considered the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, for the reasons discussed 
above, the Board concludes that the currently assigned 
ratings for the appellant's service-connected varicose veins 
of the left and right legs adequately reflect the level of 
impairment pursuant to the schedular criteria.

The appellant's contentions and testimony on appeal have been 
accorded due consideration; however, the Board concludes that 
the recent medical findings discussed above are more 
probative of the current level of disability.  Francisco, 7 
Vet. App. at 58.  It should be emphasized that the diagnoses 
and clinical findings rendered on the recent 2000 VA 
examination are consistent with the appellant's medical 
history, and are essentially uncontradicted by any other 
recent medical evidence of record.  The appellant is not 
shown to be qualified to render a medical diagnosis or 
opinion.  Hence, his views as to the etiology of his pain 
complaints and/or the extent of functional impairment caused 
by his varicose veins are specifically outweighed by the 
medical evidence of record cited above.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay assertions 
will not support a finding on questions requiring medical 
expertise or knowledge).

With respect to the appellant's claim addressed above, and 
for the reasons discussed pertinent thereto (preponderance of 
evidence against ratings higher than 20 percent for each 
leg), the Board finds that the evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulation.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).

Hemorrhoids

External or internal hemorrhoids which are mildly to 
moderately disabling are rated noncompensably disabling; a 10 
percent rating is warranted for hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences; a 20 percent rating, which 
represents the maximum schedular evaluation, is warranted for 
hemorrhoids manifested by persistent bleeding and secondary 
anemia, or with fissures present.  38 C.F.R. § 4.110, 
Diagnostic Code 7336 (2000).

The appellant was most recently examined by VA in May 2000, 
at which time no external hemorrhoids were seen.  However, 
digital examination revealed that he had extreme pain on the 
left lateral side of the anus with finger insertion, and an 
anal fissure was noted on the same side upon removal of the 
proctosigmoidoscope.  Otherwise, the examination was normal 
(he had good sphincter tone, no enlargement of the prostate 
gland, and normal consistency of the prostate with no 
masses).  In addition, the examiner was able to insert the 
proctosigmoidoscope to 15 centimeters with ease at which 
point feces was encountered and further insertion declined 
because of the appellant's complaints of pain.  The appellant 
reported that he could only obtain relief of his constipation 
symptoms by using "Ex-lax," and he indicated that if he did 
not use the Ex-lax enough, he would use his finger to help 
remove fecal impaction.  Clinical findings on a prior VA 
examination conducted in November 1997 were similar; he 
reported occasional fecal incontinence and an urgency to 
defecate, but no external lesions were seen, he had good 
sphincter tone, a normal prostate and the examiner was able 
to scope to 18 centimeters with no lesions seen.  The most 
recent VA outpatient reports, dated in 1995-96, showed 
treatment for rectal pain, but clinical findings undertaken 
in connection with proctology consultations were also similar 
to those noted on the aforementioned VA compensation 
examinations of 1997 and 2000.  Efforts to obtain additional 
treatment reports dating from 1994 pursuant to the Board's 
remand instructions proved futile due to the appellant's 
failure to respond to a development letter.

Notwithstanding the failed attempt to fully develop the 
record by obtaining more recent outpatient records, by reason 
of the above findings, and in accordance with the provisions 
of 38 C.F.R. § 4.7 (2000), the Board concludes that there is 
sufficient evidence to satisfy the schedular criteria for a 
10 percent evaluation under Diagnostic Code 7336.  Based on 
the appellant's reported complaints and his hearing testimony 
before the undersigned Member of the Board in August 1997, it 
appears that his hemorrhoids disability is manifested by 
disabling hemorrhoidal-type symptoms of itching with soiling 
of undergarments and rectal pain due to constipation.  In 
addition, the May 2000 sigmoidoscopy revealed the presence of 
an anal fissure, one the criteria for a higher disability 
rating.  Although external hemorrhoids were not seen on the 
1997 and 2000 VA examinations, these facts, combined with his 
reported complaints of pain and long-term physical and 
emotional suffering due to his hemorrhoids, are considered by 
the Board to more closely approximate to the criteria for a 
compensable (10 percent) rating under 38 C.F.R. § 4.7.  The 
maximum schedular rating, 20 percent, is not warranted as the 
medical evidence of record, although showing the presence of 
a fissure on the recent VA examination, does not in the 
overall sense reflect a disability picture manifested by the 
criteria for this rating, namely, symptoms and findings of 
anemia, anal fissures, and "persistent bleeding" associated 
with the hemorrhoids disability.

Extraschedular Consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2000).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this regard, the schedular evaluations assigned in this 
case for the varicose veins and hemorrhoids disabilities are 
not inadequate.  Specifically, the Board finds no evidence of 
an exceptional disability picture as manifested by related 
factors such as marked interference with employment or 
frequent hospitalizations.  It is not shown by the evidence 
that the appellant has required hospitalization in the recent 
past for either disability.  Hence, it does not appear that 
he has exceptional disabilities as manifested by frequent 
hospitalizations.  There also is no evidence of record which 
shows that he is not working or cannot work due to either 
disability; in this regard, records from the Social Security 
Administration reflect that he was awarded disability 
benefits from that agency due to an unrelated medical 
condition (degenerative disc disease of the lumbar spine).  
Thus, the overall picture presented by the evidence in the 
claims folder does not actually reflect "marked 
interference" in employment due specifically to his varicose 
veins or hemorrhoids disabilities.  In the absence of any 
evidence which reflects that either disability is exceptional 
or unusual such that the regular schedular criteria are 
inadequate for rating purposes, the RO's failure to consider 
or to document its consideration of this section was not 
prejudicial to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

An increased rating above 20 percent for the appellant's 
varicose veins of the left leg is denied.

An increased rating above 20 percent for the appellant's 
varicose veins of the right leg is denied.

An increased rating to 10 percent, but no higher, for the 
appellant's hemorrhoid disability is granted.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 

